Citation Nr: 1034188	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-23 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating than the 30 percent 
assigned for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, TX.  The 
Veteran's Notice of Disagreement and the Statement of the Case 
also addressed the issue of entitlement to service connection for 
skin cancer.  In his substantive appeal, however, the Veteran 
indicated that he only wished to pursue an appeal on his 
increased rating claims.  Therefore, the issue of entitlement to 
service connection for skin cancer is not on appeal before the 
Board. 

The Board refers to the RO for adjudicative action the 
issue of whether there was clear and unmistakable error 
(CUE) in the RO's assignment, in its October 2005 rating 
action, of an effective date earlier than March 25, 2005, 
for the grant of service connection for PTSD.  The Board 
notes that an initial claim for service connection for 
PTSD was not received prior to March 25, 2005.  This CUE 
issue is thus raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The Board has herein considered the claim of entitlement to a 
higher initial rating for PTSD as beginning effective from March 
25, 2005, which is the date of receipt of the claim for service 
connection for that disorder.  38 C.F.R. § 3.400 (2009).  


FINDINGS OF FACT

1.  For the entire initial rating interval beginning from the 
March 25, 2005, date of receipt of claim, the Veteran's PTSD has 
been manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks due to memory 
impairment, flattened affect, sleep disturbance, increased social 
isolation, depression, persistent and intrusive distressing 
recollections, persistent avoidance of stimuli associated with 
his trauma, numbing of general responsiveness, irritability, 
outbursts of anger, difficulty concentrating, hypervigilance, and 
exaggerated startle response, with a Global Assessment of 
Functioning (GAF) score ranging from 55 to 65.  

2.  For the entire initial rating interval beginning from the 
March 25, 2005, date of receipt of claim, as well as for any 
periods within that interval, the Veteran's PTSD has not been 
manifested by occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.

3.  For the entire initial rating interval beginning from the 
March 25, 2005, date of receipt of claim, as well as for any 
periods within that interval, there has been no evidence of 
obsessional rituals, illogical, obscure or irrelevant speech, 
near- continuous panic or depression, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, or 
inability to establish and maintain effective relationships.

4.  For the entire initial rating interval beginning from the 
December 14, 2004, date of receipt of claim, as well as for any 
periods within that interval, the Veteran's right ear hearing has 
been manifested by no more than Level III hearing acuity, and the 
left ear hearing has been manifested by no more than Level II 
hearing acuity.


CONCLUSIONS OF LAW

1.  For the entire initial rating interval beginning March 25, 
2005, the criteria for a disability rating of 50 percent, but no 
more, for PTSD have been met; there were no periods over that 
initial rating interval for which the criteria for a higher 
disability rating were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2009).

2.  For the entire initial interval beginning December 14, 2004, 
the criteria for a compensable initial disability rating for 
bilateral hearing loss have not been met; there were no periods 
over that initial rating interval for which the criteria for a 
compensable disability rating were met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.85, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Veteran's PTSD and bilateral hearing loss claims arise from 
his disagreement with the initial evaluations following the grant 
of service connection.  VCAA notice regarding the service 
connection claim was furnished to the Veteran in February 2005 
and April 2005.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, private treatment records, and 
lay evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to decide 
the case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded VA examinations in September 2005 and 
April 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Given that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal.

Analysis

The present appeal involves the Veteran's claims that his 
service-connected PTSD and his service-connected bilateral 
hearing loss warrant higher initial disability ratings.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.  In 
all cases, the Board attempts to determine the extent to which 
the veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

In determining the level of impairment, the disability must be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991). Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) 
(West 2002) requires that VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim for 
disability or death benefits.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Lay statements may serve to support a 
claim by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine the relative credibility of the 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  
The U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), 
that the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of itself, 
and that the Board may weigh the absence of contemporary medical 
evidence against lay statements.

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran's service-connected PTSD has been rated under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this regulatory provision:

A 30 percent disability rating is warranted when 
there is occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent disability rating is warranted if the 
Veteran experiences occupational and social 
impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The evaluation must be based on all 
evidence of record that bears on occupational and social 
impairment rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  Although the extent of social impairment is a 
consideration in determining the level of disability, the rating 
may not be assigned solely on the basis of social impairment.  38 
C.F.R. § 4.126(b).

The evidence shows occupational and social impairment with 
reduced reliability and productivity.  The examiner in September 
2005 noted frequent moderate decreased productivity and mild or 
transient occasional decreased reliability.  This impairment is 
due to multiple symptoms listed in the criteria for a 50 percent 
disability rating.  The Veteran's affect was described as 
flattened in March 2005.  
The Veteran's remote, recent, and immediate memory were described 
as mildly impaired during the September 2005 VA examination.  The 
examiner noted that the Veteran has problems remembering names 
and has to write a lot of things down.  In April 2007, the 
Veteran's immediate memory was described as mildly impaired.  The 
examiner again noted difficulty remembering.  The September 2005 
examiner described the Veteran's judgment as mildly impaired.  

The Veteran also showed disturbances of motivation and mood.  In 
March 2005, the examiner noted disruption of sleep due to 
nightmares as well as a hyperstartle response and hypervigilant 
behavior.  During the September 2005 and April 2007 VA 
examinations, the examiners noted symptoms including persistent 
and intrusive distressing recollections, persistent avoidance of 
stimuli associated with his trauma, and numbing of general 
responsiveness.  They also reported difficulty falling asleep, 
irritability, outbursts of anger, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  The September 
2007 examiner also described the Veteran's mood as anxious.  The 
Veteran also showed some difficulty in establishing and 
maintaining effective work and social relationships.  A February 
2005 VA treatment record showed that the Veteran lived alone and 
tended to isolate.   

The Board notes that the symptoms listed in Diagnostic Code 9411 
are not intended to constitute an exhaustive list, but rather 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Overall the 
examiners noted occupational and social impairment with reduced 
reliability and productivity.  The examiner in September 2005 
noted frequent moderate decreased productivity and mild or 
transient, occasional decreased reliability.  Based on this 
evidence the Board finds that a 50 percent disability rating is 
warranted for the Veteran's PTSD.  

The Board must then consider whether the Veteran is entitled to a 
disability rating in excess of 50 percent disabling.  A 70 
percent disability rating is warranted when the Veteran 
experiences occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish and 
maintain effective relationships.

The Veteran does not experience occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, and thinking or mood.  His symptoms 
do not include suicidal ideation or obsessional rituals.  His 
speech was described as clear and coherent in April 2007, of 
normal rate, organized, coherent, relevant, and logical with no 
stammering or stuttering in June 2006, and as unremarkable in 
September 2005.  He reported no panic attacks and his depression 
does not affect his ability to function independently, 
appropriately, and effectively.  Neither the VA examiners nor the 
Veteran's treatment records showed any impaired impulse control 
or spatial disorientation.  The Veteran appeared clean, neatly 
groomed, and casually dressed in September 2005.  He was again 
appropriately and casually dressed in April 2007.  The Veteran 
reported that he worked several jobs including welding, 
construction, plumbing, and servicing washing machines.  A March 
2005 record described interactions with his children, 
grandchildren, and ex-wife.  The Veteran takes his grandchildren 
fishing.  As of September 2005, the examiner reported that the 
Veteran had been employed part-time for ten to twenty years doing 
maintenance and repair.  Prior to this, the Veteran worked for 
Sears in repair and maintenance for twenty three years until he 
lost his job due to back surgery.  

The Board acknowledges that the Veteran suffers from some 
increased social isolation and depression.  However, the Board 
finds that these symptoms are appropriately addressed under the 
criteria for a 50 percent disability rating, specifically 
referring to disturbances of mood and motivation and difficulty 
in establishing and maintaining effective work and social 
relationships.  Additionally, the lowest GAF score assigned to 
the Veteran was a score of 55 in February 2005 followed by scores 
of 60 in July 2005 and September 2005.  A GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Subsequently, the Veteran 
was assigned GAF scores of 65.  That score indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social occupational or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning fairly well with some meaningful interpersonal 
relationships.  

The Board concludes that these findings by the March 2005, 
September 2005, and April 2007 VA examiners for compensation 
purposes are reasonably consistent with other findings and 
conclusions by VA treating medical personnel over the rating 
interval, without any significant indication thereby that a 
different level of severity than that indicated upon these 
examinations may be warranted in this case.  The Board also finds 
that the complaints by the Veteran, including upon these 
examinations, are also reasonably consistent with this level of 
severity as indicated by the March 2005, September 2005, and 
April 2007 VA examiners.  The Veteran has also not indicated the 
presence of symptoms of PTSD disability since the time of the 
April 2007 examination which warrant a still greater level of 
severity of PTSD than that shown upon the March 2005, September 
2005, and April 2007 VA examinations and warranting a 50 percent 
disability rating, but not a 70 percent disability rating, for 
the Veteran's PTSD.  

Based on all the evidence above, the Board finds that the 
criteria for a disability rating above the 50 percent assigned 
have not been met for the entire initial rating interval, 
beginning from the March 25, 2005, date of receipt of claim for 
PTSD.  Based on the absence of indications of intervals of 
greater severity than that warranting the 50 percent assigned for 
the Veteran's PTSD over the initial rating interval, staged 
ratings are not warranted.  Fenderson; Hart.  

Hearing Loss

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  Evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity.  Audiological exams used to measure 
impairment must be conducted by a State-licensed audiologist and 
must include both a controlled speech discrimination test 
(Maryland CNC) and pure tone audiometric tests.  38 C.F.R. 
§ 4.85(a).  

The Ratings Schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state- licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is the 
sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

The Veteran was afforded a VA examination in September 2005.  
Examination results revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
65
65
48.75
LEFT
50
35
55
50
47.5

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  

The Veteran received an audiology examination in May 2006.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
60
60
55
46.25
LEFT
5
25
30
35
23.75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 100 percent in the left ear.  

The Veteran was afforded another VA examination in April 2007.  
At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
60
55
60
47.5
LEFT
10
20
55
35
30

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.  The 
examiner noted that the results were consistent with moderate 
sensorineural hearing loss with normal speech discrimination in 
the right ear, and mild sensorineural hearing loss with normal 
speech discrimination in the left ear.  

The record also includes an undated, unsigned hearing 
examination.  The record even fails to include any identifying 
information relating the examination results to the Veteran.  The 
examination also did not include a word recognition score in 
association with the pure tone threshold testing.  As the record 
fails to include a word recognition score or any identifying 
information, the Board finds the examination to be less credible.  
Therefore the Board will not use this examination, but will 
instead use the other hearing examinations over the rating 
interval to determine the level of the Veteran's disability.

Applying the pure tone threshold averages and word recognition 
scores from the September 2005 VA examination to Table VI, the 
Veteran's hearing is at Level III for the right ear and Level II 
for the left ear.  Applying the pure tone threshold averages and 
word recognition scores from the May 2006 audiological 
examination to Table VI, the Veteran's hearing is at Level I 
bilaterally.  Applying the pure tone threshold averages and word 
recognition scores from the April 2007 VA examination to Table 
VI, the Veteran's hearing is at Level I bilaterally.  38 C.F.R. 
§ 4.85.  Therefore, the highest levels of hearing loss shown upon 
examinations for consideration here were in September 2005, a 
Level III for the right ear and Level II for the left ear.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  When applying the 
obtained hearing acuity levels from these examinations in 
September 2005, May 2006, and April 2007, to Table VII, the 
Veteran's hearing loss in each instance warrants a noncompensable 
disability rating.  The is no showing over the rating interval 
beginning from the December 14, 2004, date of receipt of claim, 
of credible findings of hearing loss disability warranting a 
compensable rating.  

While the Board may consider the Veteran's lay assertions of 
hearing loss, because schedular disability ratings for hearing 
loss are based on mechanical application of the regulatory 
criteria, as done above, there is no schedular basis for 
assigning a compensable rating for the Veteran's hearing loss in 
the absence of authorized examination findings to support such a 
rating.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To 
receive a compensable disability rating, the Veteran's left ear 
hearing acuity level must meet the criteria for Level V or the 
Veteran's right ear must meet Level VI and left ear Level III.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  Because there are not 
periods over the initial rating interval where hearing loss is 
shown warranting a compensable disability rating, staged ratings 
are not warranted.  Fenderson; Hart.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

Regarding the Veteran's PTSD claim, the Veteran reported with 
memory impairment, flattened affect, sleep disturbance, increased 
social isolation, depression, persistent and intrusive 
distressing recollections, persistent avoidance of stimuli 
associated with his trauma, numbing of general responsiveness, 
irritability, outbursts of anger, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  These factors 
are addressed in the rating schedule either individually or as 
disturbances of mood or motivation and as occupational and social 
impairment.  The Board has considered these symptoms in 
determining the severity of the Veteran's disability.  Therefore, 
the Board is of the opinion that the Rating Schedule measures and 
contemplates these aspects of his disabilities, so that 
extraschedular consideration is not warranted.

Regarding the Veteran's hearing loss disability, the Veteran 
reported with decreased hearing acuity.  The Veteran received 
multiple audiological examinations that appropriately measured 
the Veteran's hearing loss levels.  Again the Board notes that in 
evaluating service-connected hearing loss, disability evaluations 
are derived from a mechanical application of the rating schedule 
to numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The examination results are appropriately addressed in the 
criteria set forth in the Rating Schedule.  As the Veteran's 
hearing loss was appropriately measured and applied to the rating 
schedule, the Board is of the opinion that the Rating Schedule 
contemplates all aspects of his disability, so that 
extraschedular consideration is not warranted.


ORDER

For the entire initial rating interval beginning March 25, 2005, 
a disability rating of 50 percent, but no more, is warranted for 
the Veteran's service-connected PTSD.  To that extent the appeal 
is granted, subject to applicable laws and regulations governing 
payment of VA monetary benefits.  

Entitlement to a compensable initial disability rating for 
bilateral hearing loss, for the initial rating interval beginning 
December 14, 2004, is denied.



____________________________________________
DAN SCHECHTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


